Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant argues that Li does not teach a “disabling module” as claimed, or alternately that Li fails to teach an “always on device”.  
Examiner asserts that the claim language at issue is subject to interpretation, and that Examiner must read the claims in a broad but reasonable manner.   Examiner argues that Li does teach an always on device, because the device has an activation sensor that is on at all times.  As taught by Li this is a seismic sensor.  
Applicant argues there is no disabling module as taught by Li.    Examiner argues that the term “disabling module” is broad.  Examiner asserts that if a device has a function/software/hardware that instructs or disables a sensor, then that device inherently has a disabling module.   Further clarification and specific claim limitations might overcome this argument, but such limitations are not in claim 1.

Applicant’s argument with respect to claim 3 is moot pending new art relied upon.

Applicant argues as per claim 4 that Li does not teach “a binary signal indicating that a user is or is not present”.   Examiner disagrees as Li teaches recognizing a users voice in order to 

As per claim 11,  Applicant argues that tapping is not a “specific seismic pattern”.  Examiner respectfully disagrees.  Examiner also asserts that Li teaches tapping too many times or too few times would result in a different outcome.

Applicant’s argument with respect to claim 13 is moot pending new art relied upon.


Claim Objections

Claim 17 objected to because of the following informalities:  Claim 17 states “a binary signal and not a “single” comprising…”   Examiner believed Applicant intended “signal”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention. 
Examiner points to figure 4A, 4B of the specification as support for a physical barrier, and “shroud” placed over a sensor, specifically a camera, as support for claim 13. 
Claim 14 states that the “activation sensor” is a camera.  It is unclear to the examiner, in light of the instant specification, and figures 4A, 4B, how a shroud over a camera, also allows the camera to be an activation sensor.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 11, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li US 2017/0068416.


As per claim 2. Li teaches the privacy protection device of claim 1, wherein the activation sensor is a seismic sensor. [0070] [0079] (tapping, shaking in pattern)

As per claim 4. Li teaches the privacy protection device of claim 1, wherein the activation sensor is a microphone and wherein the microphone detects a voice of a user and provides as output to the disabling moduule, a binary signal indicating that a user is or is not present. [0082]

As per claim 5. Li teaches The privacy protection device of claim 1, wherein the activation sensor provides a binary output of positive or negative to the disabling module wherin a positive 

As per claim 10. Li teaches a method of maintaining privacy with an always-on device, having at least one sensor to continuously output a sensor signal comprising: with a disabling module, actively preventing the at least one sensor on the always-on device from outputting the sensor signal, and with an activation sensor, detecting an activation action from a user, and signaling the disabling module to cease preventing the at least one sensor from outputting the sensor signal [0070]  (gesture sensor is off for privacy reasons, but activated from a seismic sensor)

As per claim 11. Li teaches the method of claim 10, wherein the activation action is a specific seismic pattern. [0070] [0079] (tapping, shaking in pattern)

As per claim 17 Li teaches the activation sensor outputs a binary signal and not a signal comprising an image or audio of a user. [0070] [0079]

As per claim 19 Li teaches the activation sensor comprises a proximity sensor [0043][0070][0079]

As per claim 20 Li teaches the activation sensor is a wearable device [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of Tunnell US 2017/0039599

As per claim 3. Tunnell teaches the privacy protection device of claim 2, wherein the seismic sensor detects the cadence of a user walking, [0071] (waking pattern wakes device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the walking of Tunnell with the system of Li because it helps conserve power.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of Dewan US 2017/0263254  .
As per claim 9. Dewan teaches the privacy protection device of claim 1, wherein removal of the disabling module from the always-on device visually indicates to a user that the always-on device is activated. [0030]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the indicator of Dewan with the system of Li because it provides trustworthy information to the user.

Claim 6, 8, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of Ely US 2016/0256082 .

As per claim 6. Ely teaches The privacy protection device of claim 5, wherein the activation sensor is a camera that provides the binary output of a user present or not present within the image. [0073] (device activates touch controls only when a face is detected via a camera)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the visual sensor of Ely with the prior art because it provides an easy method to activate the additional sensors and save energy when not in use)



As per claim 12. Ely teaches the method of claim 10, wherein the activation is a binary indication that a user is viewable or not viewable within an image. [0073] (device activates touch controls only when a face is detected via a camera)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of Ely US 2016/0256082 in view of Lin US 8,149,089 .

As per claim 7. Lin teaches the privacy protection device of claim 6, wherein the detection of whether the user is or is not present within the image comprises determining whether a specifically identified user is present or not present within the image. (Column 3 lines 50-65) (teaches authentication biometrically by user facial profile)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the authentication of Lin with the previous combination because it increase security.


Claim 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of Haddad US 9,565,359

As per claim 13. Li teaches A human interface device comprising: an always-on device comprising at least one sensor; and an activation sensor to receive input from a user indicating that the at least one sensor of the always on device should be enabled [0070]  (gesture sensor is off for privacy reasons, but activated from a seismic sensor)
Haddad teaches a disabling module comprising a moveable physical barrier selectively places over at least one the sensor to prevent the at least one sensor from receiving input.   Haddad teaches after receiving user input, the disabling module to remove the physical barrier to allow the at least one sensor to receive input for the always-on device.  (Column 14 line 55 to Column 15 line 7; Column 16 line 50 to Column 17 line 35)  (teaches an actuator switch to put a device into camera privacy mode including moving shutters to prevent camera input, and re-enabling the cameras which remove the physical barrier).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the barrier of Haddad with the system of Li because it provides a clear indication that the sensor is off, and increases privacy.

As per claim 15. Li teaches The human interface device of claim 13, wherein the activation sensor is a seismic sensor to detect seismic activity within a vicinity of the device. [0070][0079]

As per claim 16, Haddad teaches the physical barrier is a shroud to block operation of a camera on the  always on device.  (Column 14 line 55 to Column 15 line 7; Column 16 line 50 to Column 17 line 35)  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of Haddad US 9,565,359 in view of Ely US 2016/0256082 .

As per claim 14. Ely teaches The human interface device of claim 13, wherein the activation sensor is a camera that provides to the human interface device with a binary output describing whether a user is or is not within view of the camera. [0073] (device activates touch controls only when a face is detected via a camera)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2017/0068416 in view of YOO US 2016/0350610

As per claim 18 YOO teaches that the activation sensor comprises a voice recognition application that outputs the signal to the disabling module to permit operation of the at least one sensor in response to recognizing a voice of a specific user [0005][0013][0027]  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the voice recognition of YOO with the previous art because it improves security.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439